Citation Nr: 0841440	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-05 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the appeal of the June 2000 rating decision 
denying compensation for a disability of the legs under 
38 U.S.C.A. § 1151 was timely received.

2.  Whether new and material evidence has been submitted to 
reopen a claim for compensation under 38 U.S.C.A. § 1151 for 
a bilateral leg disability, claimed as due to VA hospital 
treatment in February 1997.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1961 until June 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In this decision the Board reopens the claim for compensation 
under 38 U.S.C.A. § 1151 for a bilateral leg disability.  A 
review of the record reflects however that further 
development is necessary.  The issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a bilateral leg 
disability is being REMANED and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On September 17, 2003 and August 4, 2008, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew the claim concerning whether the appeal of the June 
2000 rating decision denying compensation for a disability of 
the legs under 38 U.S.C.A. § 1151 was timely received.

2.  A June 2000 rating decision, which denied service 
connection a disability of the legs under 38 U.S.C.A. § 1151, 
is final.

3.  The evidence associated with the claims file subsequent 
to the June 2000 rating decision relates to an unestablished 
fact necessary to substantiate the claim for a disability of 
the legs under 38 U.S.C.A. § 1151 and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
the claim concerning whether the appeal of the denial of 
compensation for a disability of the legs under 38 U.S.C.A. 
§ 1151 was timely received have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  Evidence received since the final June 2000 determination 
wherein the RO denied the veteran's claim for compensation 
for a disability of the legs under 38 U.S.C.A. § 1151 is new 
and material and the veteran's claim for that benefit is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A  Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative. 
38 C.F.R. § 20.204 (2008).

In a September 2003 statement, the veteran indicated that he 
wished to discontinue his appeal of the June 2000 rating 
decision and instead process the claim as a claim to reopen.  
Similarly, during the August 2008 Board hearing, the veteran 
indicated he wished to withdraw any appeal concerning whether 
or not his appeal of the June 2000 rating decision denying 
the claim for compensation under 1151 for a bilateral leg 
condition was timely.  The veteran has met the criteria of 
38 C.F.R. § 20.204 and withdrawn this appeal and there 
remains no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and this claim is 
dismissed.

New and Material Evidence

The veteran seeks compensation under 38 U.S.C.A. § 1151 for a 
bilateral leg disability, claimed as due to VA hospital 
treatment in February 1997.  The RO previously considered and 
denied a claim for compensation under 38 U.S.C.A. § 1151 for 
a bilateral leg disability, in a June 2000 rating decision.  
The veteran did not timely appeal this decision and as such, 
it has become final. 38 U.S.C.A. § 7103(a); 38 C.F.R. 
§§ 20.302, 20.1103. 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).   In this case, the 
notice letter provided to the veteran in October 2003 
included the definition of new and material evidence and 
explained the reasons why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet.App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

The claim for compensation under 38 U.S.C.A. § 1151 for a 
bilateral leg disability,  was initially denied in a June 
2000 rating decision as there was no evidence of negligence 
on the part of VA nor any evidence of an additional 
disability following the February 1997 vascular surgery.  At 
the time of the June 2000 rating decision the evidence of 
record consisted of VA outpatient treatment and hospital 
records and statements of the veteran.  Subsequently, 
additional VA outpatient treatment records, private medical 
records and lay statements have been associated with the 
claims file.  Additionally, the veteran provided testimony at 
a September 2004 RO hearing and an August 2008 Board hearing.

The evidence submitted subsequent to the June 2000 rating 
decision is new, in that it was not previously of record and 
is also material.  As noted above the claim was initially 
denied as there was no evidence of an additional disability 
and no evidence of any negligence on the part of VA.  
Subsequent to the final June 2000 decision, the veteran 
submitted private treatment records that include a diagnosis 
of peripheral vascular disease.  For example, a September 
2005 letter from a private physician noted the veteran 
presented with bilateral chronic leg pain that appeared to be 
a type of neuropathy.  He indicated the veteran reported the 
symptoms seemed to have occurred since a procedure in the mid 
1990s.  Similarly the veteran submitted a January 2000 
private record that noted the veteran had hypersensitivity in 
the upper legs apparently due to nerve injury during vascular 
surgery.  A July 2000 VA record indicated the physician 
thought the explanation for symptoms was not trauma to the 
nerve during surgery but may be an ischemic injury to the 
peripheral nerve due to tourniquet application during 
surgery.  Furthermore, a September 2005 private physician 
opined that as he did not have the hospital records, he could 
not rule out the etiology of the neuropathic pain being 
associated with the procedures performed in Atlanta in the 
mid 1990s.  Presumed credible, the additional evidence 
received since the June 2000 rating decision reflects the 
veteran has an additional disability and further suggests a 
link between the additional disability and the claimed VA 
treatment.  See Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006)(finding that "the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied"). 

Similarly, the veteran provided testimony at a September 2004 
RO hearing and August 2008 Board hearing.  During both 
hearings the veteran explained a female doctor indicated 
immediately after the surgery that she did not know why the 
veteran had leg pain unless she accidentally hit a nerve.  
Presumed credible for the limited purpose of ascertaining its 
materiality, this would therefore relate to whether or not 
there was carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
VA.  

Therefore, the evidence submitted since the final June 2000 
rating decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  Accordingly, the Board finds 
that the claim for compensation under 38 U.S.C.A. § 1151 for 
a bilateral leg disability, claimed as due to VA hospital 
treatment in February 1997 is reopened.

ORDER

New and material evidence having been submitted, the claim 
for compensation under 38 U.S.C.A. § 1151 for a bilateral leg 
disability, claimed as due to VA hospital treatment in 
February 1997 is reopened.  To this extent and to this extent 
only, the appeal is granted.


REMAND

Having reopened the claim for benefits, the Board is of the 
opinion that further development is necessary.  Specifically, 
a VA examination should be obtained.  

The Board notes that under 38 C.F.R. § 3.159(c)(4), in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim.  Here, given the veteran's assertions and the 
evidence suggesting the veteran's current peripheral 
neuropathy may be related to the VA surgical procedures in 
1997, the Board finds that a VA examination with a medical 
opinion is warranted to properly adjudicate the claim under 
the provisions of 38 U.S.C.A. § 1151.  Specifically, an 
opinion is needed as to whether any additional peripheral 
neuropathy was due to carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
or was an event not reasonably foreseeable. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA examination by an appropriate 
specialist.  The claims file must be made 
available to, and reviewed by, the 
examiner prior to the requested study.  
After a complete examination and review of 
the file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or greater 
probability) that the veteran has 
additional disability affecting the legs 
as the result of carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA in furnishing hospital care, medical 
or surgical treatment, or examination in 
association with the February 1997 VA 
surgery; or due to an event not reasonably 
foreseeable.  

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

2. When the development requested has been 
completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


